Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  157742                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ATTORNEY GENERAL BILL SCHUETTE,                                                                      Richard H. Bernstein
  ex rel DEPARTMENT OF HEALTH AND                                                                      Elizabeth T. Clement
  HUMAN SERVICES,                                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
              Plaintiff-Appellee,
  v                                                                 SC: 157742
                                                                    COA: 340315
                                                                    Barry CC: 2012-000579-CZ
  ANGIE HALL,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 30, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2019
           t0325
                                                                               Clerk